Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 8772655.
	Regarding claim 1, Lee substantially discloses the claimed invention, including an arc prevention system including: a jack 3 having a receptacle 310, with the receptacle having an upper wall, a bottom wall, two opposing side walls and a back wall 312 between the two opposing side walls; a sensor unit 4,35 positioned on the receptacle, wherein, the sensor unit is positioned on the receptacle such that the sensor unit engages a plug 1 inserted into the receptacle.  To place the sensor unit on back wall 312 would have been an obvious matter of design not substantially affecting the function thereof.
Regarding claim 2, Lee discloses (see Abstract) the sensor unit 4,35 is a microswitch.
Regarding claim 3, Lee discloses the microswitch 4,35 is in an open position when the plug 1 is outside the receptacle 310.
Regarding claim 4, Lee discloses the microswitch 4,35 is in a closed position when the plug 1 is inserted into the receptacle 310.
Regarding claim 5, Lee discloses the plug 1 includes a plurality of contacts (to mate with jack contacts 34).
Regarding claim 6, Lee (paragraph 0004) discloses a portion of the plurality of contacts are energized by an external power source.
The method limitations of claims 11-16 are deemed to be inherent in the use of the invention of Lee as noted above regarding claims 1-6.
Claim(s) 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 5 and 15 above, and further in view of the admitted prior art (APA – instant paragraph 0004).
Regarding claim 7, APA discloses an electrical switching component not in electrical communication with the energized contacts and the energized electrical path due to control circuitry, and to provide Lee with such control circuitry thus would have been obvious, to cause energization of the contacts in a desired manner.
Regarding claim 8, Lee discloses the sensor unit engages two non energized contacts 43,44 to create a short circuit when the plug 1 is in the receptacle 310.
Regarding claim 9, APA discloses the external power source de-energizes the energized contacts when the sensor unit engages the plug.
Regarding claim 10, to position the sensor unit 4,35 of Lee on a lower portion of the backwall 312 of the receptacle would have been an obvious matter of design not substantially affecting the function thereof.
The method limitations of claims 17-20 are deemed to be inherent in the use of the invention of Lee as noted above regarding claims 7-10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/              Primary Examiner, Art Unit 2833